701 So. 2d 123 (1997)
Kenneth W. DAVIDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 97-2671.
District Court of Appeal of Florida, Fifth District.
November 7, 1997.
James B. Gibson, Public Defender, Daytona Beach, and Bryan Park, Assistant Public Defender, Palatka, for Appellant.
No appearance for Appellee.
PER CURIAM.
Kenneth W. Davidson's appeal of the summary denial of his motion to modify sentence pursuant to Florida Rule of Criminal Procedure 3.800(c)[1] is dismissed. See Hallman v. State, 371 So. 2d 482 (Fla.1979); Nixon v. State, 658 So. 2d 1180 (Fla. 2d DCA 1995) and Bourjolly v. State, 623 So. 2d 870 (Fla. 3d DCA 1993), rev. denied, 634 So. 2d 622 (Fla. 1994).
GRIFFIN, C.J., and COBB and PETERSON, JJ., concur.
NOTES
[1]  Prior to July 1, 1996, Rule 3.800(c) was designated as subsection (b).